Exhibit 10.2

 

EXECUTION VERSION

AMENDMENT NO. 5

TO

COLLABORATION AND LICENSE AGREEMENT

THIS AMENDMENT NO. 5 TO COLLABORATION AND LICENSE AGREEMENT (this “Amendment No.
5”) is entered into as of the 20th day of March, 2020 (the “Effective Date”), by
and between Incyte Corporation, a Delaware corporation having an office at 1801
Augustine Cut-Off, Wilmington, Delaware (“Incyte”), and Novartis International
Pharmaceutical AG, a company limited by shares organized under the laws of
Switzerland having an office at Lichtstrasse 35, 4056 Basel, Switzerland
(“Novartis”).  

WHEREAS, Incyte and Novartis entered into that certain Collaboration and License
Agreement dated as of November 24, 2009 (as amended to date, the “Original
Agreement”);

WHEREAS, Incyte and Novartis respectively wish to expand the scope of the
Original Agreement to permit the Parties to Develop and Commercialize Non-Fixed
Dose JAK Combination Regimens (as such term is defined herein) in the entire
world;

WHEREAS, Incyte and Novartis wish to amend the Original Agreement pursuant to
and in accordance with the terms and conditions of this Amendment No. 5.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I


Definitions

1.1 Definitions.  Capitalized terms used in this Amendment No. 5 but not defined
herein shall have the meaning ascribed to them in the Original Agreement.

ARTICLE II


AMENDMENTS

2.1 New Definitions. 

(a) The Original Agreement is hereby amended to insert the following new
definition into Article I immediately after Section 1.22:

(i) 1.22A.“Controlled,” solely for the purpose of this Amendment No. 5, means,
with respect to any (a) material, document, item of information, method, data or
other Know-How or (b) Patent Rights or other Intellectual Property Rights, the
possession by a Party or its Affiliates, whether by

 



 

ownership or license (other than by licenses granted under this Agreement), of
the ability to grant to another entity access, a license and/or a sublicense as
provided herein without requiring the consent of a Third Party or violating the
terms of any agreement or other arrangement with any Third Party, in each case
as of the Effective Date, or if any of the same are acquired or created after
the Effective Date, at the date it is acquired or created by the relevant Party
or its Affiliate.

(b) The Original Agreement is hereby amended to insert the following new
definitions into Article I immediately after Section 1.43:

1.43A “Incyte Combination Compound” means a compound, other than a JAK Licensed
Compound, Controlled by Incyte or any of its Affiliates in any single country or
in any or all countries in the entire world.”

(c) The Original Agreement is hereby amended such that Section 1.61 is deleted
and replaced in its entirety with the following new definition:

1.61“JAK Licensed Product” means a product or product candidate that contains
one or more JAK Licensed Compounds as the active ingredient, including all
formulations and dosages of such JAK Licensed Compounds and all processes and
delivery systems that incorporate such JAK Licensed Compounds.  For the
avoidance of doubt, only the JAK Licensed Compound component of a Non-Fixed Dose
JAK Combination Regimen or a Combination Product is a JAK Licensed Product.

(d) The Original Agreement is hereby amended to insert the following new
definition into Article I immediately after Section 1.18:

1.18A“Combination Product” means a product that contains a Licensed Product in
combination with one or more active ingredients that is sold in a single
fixed-dose finished dosage form.

(e) Section 1.73(d) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

1.73(d)In the event the Licensed Product is sold as a component of a Combination
Product, the Net Sales of the Licensed Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales (as defined
above in this Section) of the Combination Product by the fraction, A/(A+B) where
A is the weighted (by sales volume) average sale price in a particular country
of the Licensed Product in the prior Calendar Year when sold separately in
finished form and B is the weighted average sale price in that country in the
prior Calendar Year of the other product(s) sold separately in finished form.
 In the event that such average sale price cannot be determined for both the
Licensed Product and the other product(s) in combination, Net Sales for purposes
of determining royalty payments shall be agreed by the Parties based on the
relative value contributed by each component, such agreement not to be
unreasonably withheld.



2

 



 

(f) The Original Agreement is hereby amended to insert the following new
definitions into Article I immediately after Section 1.73(d):

1.73(e)In the event the JAK Licensed Product is sold as a Non-Fixed Dose JAK
Combination Regimen, wherein the JAK Licensed Product and the Novartis
Combination Compound or the Incyte Combination Compound, as applicable, are sold
in finished form as two products but at a single unit price, then the Net Sales
of the JAK Licensed Product, for the purposes of determining royalty payments,
shall be determined consistent with the method described in Section 1.73(d).

(g) The Original Agreement is hereby amended to insert the following new
definitions into Article I immediately after Section 1.73:

1.73A.“Non-Fixed Dose JAK Combination Regimen” means a combination therapy of
two or more finished dosage forms (other than a Combination Product) that
includes (i) in the case of Incyte, an Incyte Combination Compound (an “Incyte
Non-Fixed Dose JAK Combination Regimen”) or (ii) in the case of Novartis, a
Novartis Combination Compound (a “Novartis Non-Fixed Dose JAK Combination
Regimen”), in each case (a) administered in the protocol for a Clinical Trial in
combination with a JAK Licensed Compound or JAK Licensed Product (other than a
Combination Product) or (b) indicated for use in combination with a JAK Licensed
Compound or JAK Licensed Product (other than a Combination Product).    

1.73B “Novartis Combination Compound” means a compound, other than a JAK
Licensed Compound, Controlled by Novartis or any of its Affiliates in any single
country or in any or all countries in the entire world.

2.2 Rights Granted by Incyte to Novartis.  The Original Agreement is hereby
amended to insert the following new Section 2.1(c) and Section 2.1(d)
immediately after Section 2.1(b):

“2.1(c)   Subject to the terms of this Amendment No. 5, Incyte hereby grants
Novartis, during the Term, a non-exclusive, non-transferable (except in
accordance with Section 14.3), non-sublicensable (except to Affiliates and
Subcontractors who are performing Development activities) license, under Incyte
IP, to:

(i) conduct Clinical Trials with Novartis Non-Fixed Dose JAK Combination
Regimens in the Incyte Territory and in the Novartis JAK Territory solely for
the purposes of:

(x) using, offering for sale and selling JAK Licensed Products in, and importing
JAK Licensed Compounds and JAK Licensed Products into, the Novartis JAK
Territory in the JAK Field, and

(y) Commercializing Novartis Combination Compounds in accordance with its
approved label as a component of a Novartis Non-Fixed Dose

3

 



 

JAK Combination Regimen (i.e. label license) in the Incyte Territory in the JAK
Field;

(ii) Commercialize Novartis Combination Compounds as a component of a Novartis
Non-Fixed Dose JAK Combination Regimen (i.e. label license) in the Incyte
Territory in the JAK Field wherein the license under this Section 2.1(c)(ii)
shall be royalty free under any Valid Claim(s) Covering a treatment for an
indication with a Novartis Non-Fixed Dose JAK Combination Regimen (but, for
clarity, Novartis shall not Commercialize, sell or book sales of JAK Licensed
Compounds, JAK Licensed Products or Combination Products in the Incyte Territory
but may market, detail and promote the Novartis Non-Fixed Dose JAK Combination
Regimen); and

(iii) subject to Incyte’s election to seek Regulatory Approval of an Incyte
Non-Fixed Dose JAK Combination Regimen in the Novartis JAK Territory pursuant to
Section 4.8(d) of this Agreement, seek Regulatory Approval of JAK Licensed
Product(s) as a component of an Incyte Non-Fixed Dose JAK Combination Regimen
(label license) and Commercialize JAK Licensed Product(s) as a component of an
Incyte Non-Fixed Dose JAK Combination Regimen (label license) in the Novartis
JAK Territory in the JAK Field (but for clarity, Novartis shall not
Commercialize an Incyte Combination Compound anywhere in the world).

For the avoidance of doubt, Novartis may not, directly or indirectly, conduct
Clinical Trials or other clinical studies, including any investigator initiated
studies, utilizing JAK Licensed Compounds or JAK Licensed Products (other than
Novartis Non-Fixed Dose JAK Combination Regimens) in the Incyte Territory
without the prior approval of the JSC.

2.1(d) Notwithstanding anything set forth in this Amendment or the Agreement,
the license rights granted by Incyte to Novartis do not include any claims to
any compound that is not a JAK2 Inhibitor Compound or a c-MET Inhibitor
Compound.  By way of example, in the event that a Combination Product is
approved by a Regulatory Authority that includes a JAK Licensed Compound and an
Incyte Combination Compound, nothing herein shall be deemed to give Novartis the
right to research, Develop or Commercialize such Combination Product anywhere in
the world; any such right would be the subject of an additional agreement
between the Parties.”

2.3 Rights Granted by Novartis to Incyte.  The Original Agreement is hereby
amended to insert the following new Section 2.2(c) and Section 2.2(d)
immediately after Section 2.2(b):

“2.2(c)   Subject to the terms of this Amendment No. 5, Novartis hereby grants
Incyte, during the Term, a non-exclusive, non-transferable (except in accordance
with Section 14.3), non-sublicensable (except to Affiliates and Subcontractors
who are performing Development activities) license, under Novartis IP, to:



4

 



 

(i)  conduct Clinical Trials with Incyte Non-Fixed Dose JAK Combination Regimens
in the Novartis JAK Territory and in the Incyte Territory solely for the
purposes of:

(x) using, offering for sale and selling JAK Licensed Products in, and importing
JAK Licensed Compounds and JAK Licensed Products into, the Incyte Territory in
the JAK Field, and

(y) Commercializing Incyte Combination Compounds in accordance with its approved
label as a component of an Incyte Non-Fixed Dose JAK Combination Regimen (i.e.
label license) in the Novartis JAK Territory in the JAK Field;

(ii) Commercialize Incyte Combination Compounds as a component of an Incyte
Non-Fixed Dose JAK Combination Regimen (i.e. label license) in the Novartis JAK
Territory in the JAK Field wherein the license under this Section 2.2(c)(ii)
shall be royalty free under any Valid Claim(s) Covering a treatment for an
indication with an Incyte Non-Fixed Dose JAK Combination Regimen (but, for
clarity, Incyte shall not Commercialize, sell or book sales of JAK Licensed
Compounds, JAK Licensed Products, or Combination Products in the Novartis JAK
Territory but may market, detail and promote the Incyte Non-Fixed Dose JAK
Combination Regimen); and

(iii) subject to Novartis’ election to seek Regulatory Approval of a Novartis
Non-Fixed Dose JAK Combination Regimen in the Incyte Territory pursuant to
Section 4.8(d) of this Agreement, seek Regulatory Approval of JAK Licensed
Products(s) as a component of a Novartis Non-Fixed Dose JAK Combination Regimen
(label license) and Commercialize JAK Licensed Products as a component of a
Novartis Non-Fixed Dose JAK Combination Regimen (label license) in the Incyte
Territory in the JAK Field (but for clarity, Incyte shall not Commercialize a
Novartis Combination Compound anywhere in the world).

For the avoidance of doubt, Incyte may not, directly or indirectly, conduct
Clinical Trials or other clinical studies, including any investigator initiated
studies, utilizing JAK Licensed Compounds or JAK Licensed Products (other than
Incyte Non-Fixed Dose JAK Combination Regimens) in the Novartis JAK Territory
without the prior approval of the JSC.

2.2(d)  Notwithstanding anything set forth in this Amendment or the Agreement,
the license rights granted by Novartis to Incyte do not include any claims to
any compound that is not a JAK2 Inhibitor Compound.  By way of example, in the
event that a Combination Product is approved by a Regulatory Authority that
includes a JAK Licensed Compound and a Novartis Combination Compound, nothing
herein shall be deemed to give Incyte the right to research, Develop or
Commercialize such Combination Product anywhere in the world; any such right
would be the subject of an additional agreement between the Parties.”



5

 



 

2.4 Joint Program Team.  The Original Agreement is hereby amended to add the
following provision after Section 3.2(c)(ii):

“(iii) The JPT shall have responsibility for reviewing (A) high level safety
data (e.g., of the type of detail set forth in an investigator’s brochure) of
the relevant Combination Compound and a high-level overview of proposed Clinical
Trials (e.g., protocol synopsis) for any Non-Fixed Dose JAK Combination Regimen
and (B) the key safety data of any ongoing Clinical Trial for any Non-Fixed Dose
JAK Combination Regimen, such data to be provided as is relevant and would (1)
reasonably be expected to be required by a relevant Regulatory Authority, (2) be
shared between the Parties pursuant to the Pharmacovigilance Agreement, or (3)
be set forth in an investigator’s brochure.”

2.5 Joint Commercialization Committee.  The Original Agreement is hereby amended
to add the following provisions after Section 3.2(d)(ii):

“(iii) Notwithstanding the provisions of this Section 3.2(d), if a Party has
exercised its buy-in rights with respect to a Clinical Trial or Development
activity under Section 4.3(c) of the Agreement or if a relevant Regulatory
Authority has required a Party to amend its approved label to add a Combination
Compound and, as a result, both Parties are promoting the same Non-Fixed Dose
JAK Combination Regimen in the same country, the JCC shall have oversight in
relation to a given (a) Novartis Non-Fixed Dose JAK Combination Regimen in the
Incyte Territory, if Incyte has amended the approved label of a JAK Licensed
Product in the Incyte Territory to include such Novartis Non-Fixed Dose JAK
Combination Regimen or (B) Incyte Non-Fixed Dose JAK Combination Regimen in the
Novartis JAK Territory, if Novartis has amended the approved label of a JAK
Licensed Product in the Novartis JAK Territory to include such Incyte Non-Fixed
Dose JAK Combination Regimen.

(iv) Incyte shall not have final decision-making authority in relation to a
Novartis Combination Compound in the Incyte Territory and Novartis shall not
have final decision-making authority in relation to an Incyte Combination
Compound in the Novartis Territory.”

2.6 Development Activities of Non-Fixed Dose JAK Combination Regimen. 

(a) The Original Agreement is hereby amended to add the following provision
after Section 4.7:

“4.8 Development Activities of Non-Fixed Dose JAK Combination Regimen.

(a) Notwithstanding anything to the contrary in the Original Agreement or
Amendment No. 5, the Parties agree that (i) no more than 600 patients at any
given time shall be enrolled in Clinical Trials of a Novartis Non-Fixed Dose JAK
Combination Regimen in the Incyte Territory conducted or sponsored by Novartis
and (ii) no more than 600 patients at any given time shall be enrolled in
Clinical Trials of an Incyte Non-Fixed

6

 



 

Dose JAK Combination Regimen in the Novartis JAK Territory conducted or
sponsored by Incyte, in each case, determined by reference to such Party’s then
current enrollment plan.

(b) Clinical Trials of a Non-Fixed Dose JAK Combination Regimen conducted (i) by
Incyte in the Novartis JAK Territory or (ii) by Novartis in the Incyte Territory
shall, in each case, only incorporate a JAK Licensed Product to the extent in
the then-approved dosage range. 

 (c) If a Party, having considered the safety information provided in Section
3.2(c)(iii) and (a) the Clinical Trial design for a Non-Fixed Dose JAK
Combination Regimen or (b) data from an on-going Clinical Trial of a Non-Fixed
Dose JAK Combination Regimen, reasonably believes that starting or continuing a
Clinical Trial or clinical study of such Non-Fixed Dose JAK Combination Regimen
is reasonably likely to have a material safety impact (such Party, the
“Concerned Party”), then such Concerned Party shall present such concerns to the
JPT in accordance with the provisions of Section 3.2(c)(iii) and the other Party
shall consider such belief in good faith in determining how to proceed with
further Development of such Non-Fixed Dose JAK Combination Regimen.    The
Parties agree that to the extent that (a) the protocol reviews by an applicable
external institutional review board prior to initiation of a Clinical Trial, (b)
the data review by an applicable independent data safety monitoring board after
initiation of Clinical Trial, or (c) the FDA or equivalent Regulatory Authority,
in each case, have identified and addressed the potential safety concerns or not
raised any other objection, then the non-Concerned Party will have the right to
initiate or continue a Clinical Trial (as the case may be) of a Non-Fixed Dose
JAK Combination Regimen in the Concerned Party’s Territory.”

(d) (i) If Novartis seeks regulatory approval of a Novartis Combination Compound
as a component of a Novartis Non-Fixed Dose JAK Combination Regimen in the
Incyte Territory, Incyte shall have the right to seek regulatory approval of a
JAK Licensed Product as a component of such Novartis Non-Fixed Dose JAK
Combination Regimen in the Incyte Territory.  (ii) If Incyte seeks regulatory
approval of an Incyte Combination Compound as a component of an Incyte Non-Fixed
Dose JAK Combination Regimen in the Novartis JAK Territory, Novartis shall have
the right to seek regulatory approval of a JAK Licensed Product as a component
of such Incyte Non-Fixed Dose JAK Combination Regimen in the Novartis JAK
Territory.  (iii) In each case of (i) and (ii), the Party that did not conduct
the Clinical Trials or clinical studies of such Non-Fixed Dose JAK Combination
Regimen (the “Non-Conducting Party”) and is seeking regulatory approval of a JAK
Licensed Product as a component of such conducting Party’s (the “Conducting
Party”) Non-Fixed Dose JAK Combination Regimen in the Non-Conducting Party’s
Territory shall follow the provisions of Section 4.3(c) of the Original
Agreement as if such Non-Conducting Party were a “Buy-In Party,” as defined
therein, with all rights and responsibilities as set forth therein, including
the obligation to make the payment set forth in such provision.  A Conducting
Party will only be required to share with the Non-Conducting Party the minimum
level of data necessary to support a Regulatory Approval

7

 



 

on a country-by-country basis, as determined by the applicable Regulatory
Authority and all safety information to comply with Regulatory Authorities and
in accordance with the Pharmacovigilance Agreement.  (iv) Notwithstanding item
(iii), in the event that a Regulatory Authority requires that a Non-Conducting
Party either (a) submit to the JAK Licensed Product NDA, or (b) include in the
label for a JAK Licensed Product, in each case of (a) and (b), data from a
Conducting Party’s Clinical Trial or clinical study conducted pursuant to the
rights granted under this Amendment No. 5, the Conducting Party hereby agrees to
provide such data to the Non-Conducting Party and to allow the limited use of
such data solely for such purpose without the requirement to make a payment to
become a Buy-In Party; for clarity, in such event, the Non-Conducting Party may
not use any such data for any other purpose unless it makes the payments as set
forth in item (iii)  For the avoidance of doubt, the Parties agree that any such
data shared pursuant to this Section 4.8 is “Confidential Information” and the
Parties agree that such Confidential Information will be used by the Receiving
Party solely to exercise its rights as a “Buy In Party” or as set forth in item
(iv) in this Section 4.8(d) and for no other purpose.

(e) Without the prior written consent of Incyte, Novartis will not conduct a
Clinical Trial or clinical study in the Incyte Territory that evaluates a
monotherapy arm of the JAK Licensed Product versus a monotherapy arm of a
Novartis Combination Compound.  Without the prior written consent of Novartis,
Incyte will not conduct a Clinical Trial or clinical study in the Novartis
Territory that evaluates a monotherapy arm of the JAK Licensed Product versus a
monotherapy arm of an Incyte Combination Compound.

(f) For clarity, each Party has the right to pursue any mechanism of action for
the Incyte Combination Compound and Novartis Combination Compound, as
applicable, subject to such Incyte Combination Compound and Novartis Combination
Compound, and actions by the Parties in connection therewith, being otherwise
compliant with the terms of this Amendment No. 5 and the Agreement.  For
clarity, Section 2.6 of the agreement shall remain in full force and effect.”

2.7 Clinical Supply of JAK Licensed Compounds for Non-Fixed Dose JAK Combination
Regimens. 

(a) The Original Agreement is hereby amended to add the following provision
after Section 5.1(b):

“5.1(c) Clinical Supply of JAK Licensed Product for Non-Fixed Dose JAK
Combination Regimens.    Incyte agrees that it will acquire from Novartis or a
Novartis distributor or sublicensee in the Novartis Territory commercial supply
of JAK Licensed Product for use in Clinical Trials of Incyte Non-Fixed Dose JAK
Combination Regimens in the Novartis Territory permitted pursuant to this
Amendment No. 5, and Novartis agrees that it will acquire from Incyte or an
Incyte distributor or sublicensee in the Incyte Territory commercial supply of
JAK Licensed Product for use in Clinical Trials of Novartis Non-

8

 



 

Fixed Dose JAK Combination Regimens in the Incyte Territory permitted pursuant
to this Amendment No. 5, in each case, on arm’s length terms.    In the event
that Novartis or Incyte cannot acquire commercial supply for use in a particular
Clinical Trial in accordance with the foregoing sentence, then the Party not
conducting the Clinical Trial shall provide the other Party supply of JAK
Licensed Product for such Clinical Trial at a price equal to that charged by the
non-Conducting Party’s distributors or sublicensees in the country in which the
Clinical Trial is being conducted pursuant to the terms of a clinical supply
agreement to be agreed between the Parties.”

2.8 Non-Application of Certain Provisions.  Notwithstanding anything to the
contrary herein or in the Original Agreement, the Parties agree that the
provisions of 3.2(b) (Joint JAK Development Committee), 3.2(e) (Joint
Intellectual Property Committee), Section 3.3(b) (Final Decision-Making),
Section 4.2 (Conduct of Development Activities), Section 4.3 (Development
Activity Proposals), Section 4.6 (Development Reports), Section 6.1
(Commercialization Diligence) and Section 6.5(a) (Global Branding Strategy), and
Article VII (Intellectual Property Ownership, Protection and Related Matters) of
the Original Agreement shall not apply to Non-Fixed Dose JAK Combination
Regimens.

2.9 Novartis Notice Address. Section 14.6 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:

Notices to Novartis shall be addressed to:

 

Novartis International Pharmaceutical AG

Lichtstrasse 35

4056 Basel

Switzerland

Attention: Board of Directors

 

With copy to:

 

Novartis Pharma AG

P.O. Box

CH-4002 Basel

Switzerland

Attention:  Head, Legal Department

                  Head of M&A and BD&L

 

 

ARTICLE III


miscellaneous

3.1 Term of Amendment No. 5.  This Amendment No. 5 shall continue in effect
until the fifth anniversary of the Effective Date (the “Amendment No. 5 Term”),
unless the Parties mutually agree in writing to extend the Amendment No. 5 Term
prior to such date, at each Party’s sole discretion.  If the Parties fail to
reach agreement to extend the term of this Amendment No. 5

9

 



 

by such time, (a) the terms of the Original Agreement and this Amendment No. 5
shall continue with respect to any Non-Fixed Dose JAK Combination Regimen for
which FPFV has occurred, notwithstanding the Term and (b) the terms of the
Original Agreement, as amended by amendments prior and subsequent to this
Amendment No. 5 shall continue in effect, but the provisions of this Amendment
No. 5 shall terminate, for any Non-Fixed Dose JAK Combination Regimen for which
FPFV has not occurred.    

3.2 Effect on Original Agreement.  Except to the extent amended pursuant to this
Amendment No. 5, the Original Agreement shall continue in full force and effect
in accordance with its terms.

3.3 Miscellaneous Provisions.  The following provisions of the Original
Agreement shall apply to this Amendment No. 5 as if set forth herein in full:  
Section 14.1 (Governing Law); Section 14.2 (Consent to Jurisdiction); Section
14.6 (Notices); Section 14.11 (Headings); Section 14.12 (No Implied Waivers;
Rights Cumulative); Section 14.13 (Severability); Section 14.14 (Execution in
Counterparts).

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 



10

 



Exhibit 10.2

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and acknowledge this Amendment No. 5 as of the date first written above.

 

NOVARTIS INTERNATIONAL PHARMACEUTICAL AG

INCYTE CORPORATION

 

 

By:  _______________________________

Name:

Title:

 

 

By:  _______________________________

Name:

Title:

 

NOVARTIS INTERNATIONAL PHARMACEUTICAL AG

 

 

By:  _______________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT NO. 5 TO COLLABORATION AND LICENSE AGREEMENT

 

